                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

ROBERT LEE JORDAN,

                                            JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                  18-cv-217-wmc
v.


LIZZIE TEGELS,
TERRI MARCO, and
JANE DOE,

      Defendants.




             IT IS ORDERED AND ADJUDGED that judgment is entered

dismissing this case.

           /s/                                         11/26/2018
           Peter Oppeneer, Clerk of Court                Date
